DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges canceled Claim 13 in the response filed on 5/4/2022. 
Response to Arguments
Applicant’s arguments, see Pages 4 and 5, filed 5/4/2022, with respect to the rejection(s) of Claims 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. No. 20160274030 (“Ruckh et al.”).

Applicant argues that the Kumbar Declaration provides data that the claimed composition ranges, comprising “at least 70% by weight” of PLGA and “between 5% to 20% by weight” of CA, provides unexpected benefits and improvements over composition comprising PLGA and CA outside the claimed ranges.             
Applicant’s arguments and Kumbar Declaration filed 5/4/2022 have been fully considered but they are not persuasive.  The evidence pointed to in the Declaration and data set forth in Applicant’s Specification are not commensurate in scope with the claims.  In particular, the instant claims broadly encompass a fiber comprising a poly(lactic-co-glycolic acid) (PLGA) and cellulose acetate (CA) that has a molecular weight between about 40 kD and about 250 kD and about 20,000 D and about 75,000 D, respectively.  The evidence set forth in the declaration and Specification, however, appears to be directed specifically to poly(lactic acid-co-glycolic acid (PLGA) with a molecular weight of Mw=71,000, and a cellulose acetate (CA) material with a molecular weight of MW= 50,000.  Thus, the provided evidence does not support unexpected results for all possible compositional combinations as claimed.  
The Examiner also deems that the closest prior art, now Ruckh et al., is obvious over the claimed range of “at least 70% by weight” of PLGA and “between 5% to 20% by weight” of CA, and therefore it is expected that Ruckh et al. would have the argued morphology of the fiber.  Specifically, Ruckh et al. teaches a fiber that comprises a polymer blend of poly(lactic-co-glycolic acid) (PLGA) and cellulose acetate (CA), wherein the polymer concentration is in the range of about 1 to about 80 wt % and cellulose acetate (CA) is 12.5-20 wt% ([0008], [0014], [0023], [0054], [0059], [0070], Table 1, and Claim 9).  Therefore, Ruckh et al. teaches PLGA has a concentration of up to about 67.5 wt% PGLA and 12.5-20 wt% of CA.  Thus, the comparative examples do not represent the closest prior art to Ruckh et al.  Please note that that the argued unexpected results, “enhanced morphological performance” is a qualitative analysis, and Applicant has not further provided additional qualitative or quantitative description(s) (paragraph [0067] in Applicant’s published application).  Do the Examples have a certain tensile strength or are they just not “fluffy” and/or “brittle”?  The comparative examples argued by Applicant in the Declaration state that these comparative examples demonstrate “fluffiness” or “brittleness”, however, these are subjective features to a representative artisan.  Any fiber can be considered “fluffy” or have a “softness”.  Does fluffiness mean that absolute no tensile strength is observed or obtained?  Same as brittleness?  The Specification also states that PLAGA-CA electrospun mixtures containing 5%, 10%, 15% and 20% CA showed enhanced morphological performance during in vitro analysis (emphasis added).  However, it is unclear what PLAGA is.  It appears PLAGA is PLGA (poly(lactic-co-glycolic acid), however, further clarification is needed.  
 For these reasons above, unexpected results have not been persuasively demonstrated.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160274030 (“Ruckh et al.”), in view of WO 2009140266 (“Wiesner et al.”), and in view of US Pub. No. 20060204441 (“Atala et al.”).
With regards to Claims 1-4, Ruckh et al. teaches a fiber, wherein the fiber has a diameter of less than or equal to about 1000 nm, wherein the fiber comprises a polymer blend of poly(lactic-co-glycolic acid) (PLGA) and cellulose acetate (CA).  Ruckh et al. teaches the polymer concentration is in the range of about 1 to about 80 wt %, wherein cellulose acetate (CA) is 12.5-20 wt% ([0008], [0014], [0023], [0054], [0059], [0070], Table 1, and Claim 9).  Therefore, Ruckh et al. teaches PLGA has a concentration of up to about 67.5 wt% PGLA and 12.5-20 wt% of CA.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Ruckh et al. teaches that molecular weight of the polymer(s) is one of the parameters used to control the properties of the fibers, but also recognizes that useful polymers are not particularly limited by molecular weight ([0061], [0063], [0070], and [0140]).  Ruckh et al. does not specifically teach the molecular weights of PLGA and CA. 
Wiesner et al. teaches a fiber, wherein the fiber has a diameter of between 100 nm and about 1500 nm, wherein the fiber comprises polyester poly(lactic-co-glycolic acid) (PLGA) and cellulose acetate (CA) having a molecular weight of 30,000 D and 50,000 D (Abstract, Table I, [00012], [00061], [000172], and [000177]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for Ruckh et al. to use CA with a molecular weight of 30,000 D and 50,000 D, appropriate molecular weights for electrospinning and to obtain a fiber that is sufficient to incorporate a cargo ([000173]-[000177]).  
Atala et al. teaches a fiber comprising PLGA, wherein PLGA has a molecular weight of 110 kD ([0011] and [0151]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for Ruckh et al. use PLGA with a molecular weight of 110 kD in order to be biocompatible and increase mechanical strength in its fiber ([0055] and [0151]).  

With regards to Claims 5 and 6, Ruckh et al. teaches the fiber further comprising a cargo selected from the group consisting of therapeutic agents, diagnostic agents, peptides, growth factors, and detectable labels ([0015], [0022]-[0024], and [0075]). 
Ruckh et al. does not teach about 1% to about 15% by weight of cargo.  
However, Wiesner et al. teaches its fiber comprising a cargo in the range of 0.001 and 90 weight percent, and wherein the cargo is selected from the group consisting of therapeutic agents, diagnostic agents, peptides, growth factors, and detectable labels ([00019] and [00022]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Ruckh et al.’s cargo have a concentration of about 1% to about 15% by weight to provide an effective amount of cargo necessary for the intended use of said agent/cargo.  

With regards to Claims 7 and 12, Ruckh et al. teaches a matrix comprising a plurality of fibers, wherein the fibers are linked together to form the matrix, wherein the matrix further comprise a cargo loaded on and/or within the matrix ([0015], [0022]-[0024], and [0075]).

With regards to Claim 8, Ruckh et al. teaches the matrix as set forth above. 
Ruckh et al. does not teach the size of its matrix as claimed. 
However, Atala et al. teaches its matrix can be shaped into any number of desirable configurations to satisfy any number of overall system, geometry, or space restrictions [0087].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to tailor or conform Ruckh et al.’s matrix size to be between about 50 mm2 and about 80 cm2 in order to function and fit into different sized patients or target areas [0087].

With regards to Claim 11, Ruckh et al. teaches biological cell seeded on and/or within the matrix ([0116] and [0117]). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160274030 (“Ruckh et al.”), in view of WO 2009140266 (“Wiesner et al.”), and in view of US Pub. No. 20060204441 (“Atala et al.”) as applied to Claim 7 above, and further in view of WO 2014126575 (“Fong et al.”). 
Ruckh et al. teaches the matrix comprising a fiber layer ([0008] and [0015]).  
Ruckh et al. does not teach its fiber layer that is between about 500 µm and about 2 mm thick.  Ruckh et al. further does not teach its matrix comprising a plurality of fiber layers. 
However, Atala et al. teaches a fiber layer with a thickness of 1 mm [0175], and Fong et al. teaches a matrix comprising a plurality of fiber layers (Tables 3 and 4), wherein both are in the same field of endeavor as Ruckh et al. and Applicant.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Ruckh et al.’s matrix conform to the claimed design in order to produce an article that will be sufficiently thick with desirable strength and structure.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785